DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 and 3-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest references to the instant application, see Ramachandran (9,522,045) Jensen (8,040,127), and Nieminen (7,469,187) fail to disclose or teach a system for compensation for static and dynamic positional interference during a surgical procedure including an EM sensor rigidly attached to a bone of a patient, a field generator for current induction into the system of the surgical operation and receiver for reception of return field signals in order to calculate sensor position within the field such that a surgical tool which includes magnetically sensed material is controlled along two axes via a robot with system control feedback relative to sensor motion (compared to a baseline) and the adjustment of the surgical tool based on feedback from the sensor position data relative to the original position of the sensor. While Ramachandran discloses and teaches the tracking of a tool relative to the body, and references to Jensen and Niemien include reference sensors capable of being place onto bones and other anatomical features for rigid registration, the combination of art fails to set forth and teach the updating and feedback control of the surgical tool relative to the rigid sensor attached to the bone, when the sensor has moved with respect to an original position. This measurement and feedback control is in contrast to the active position control of the surgical device of the art of record and utilizes a patient motion feedback loop to initiate the robotic control and positioning feedback, rather than correspondence between the surgical tool position and reference sensors being utilized to match and adjust relative position (rather than original position as is instantly claimed). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793